DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-18 are pending.
The foreign priority application No.10-2019-0052572 filed in the Republic of Korea on May 03, 2019 has been received and it is acknowledged.

Claim Objections
Claim 16 is objected to because of the following informalities: the claim should be amended to include a period at the end.
Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 4-7, and 9-18 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 4-8, and 10-13 of copending Application No. 16/460,779 (US 2020/0014027). Although the claims at issue are not both applications claim the same rechargeable lithium batteries.
The copending Application No. 16/460,779 claims a rechargeable lithium battery comprising:
a negative electrode comprising a negative current collector, a negative active material layer on the negative current collector, and a negative functional layer on the negative active material layer; and
a positive electrode comprising a positive electrode current collector and a positive active material layer on the positive electrode current collector;
wherein the negative functional layer comprises flake-shaped polyethylene particles having a ratio of a major axis to a minor axis of 2.4 to 4.5, and
the positive active material layer comprises a first positive active material comprising one or more composite oxides of lithium and a metal selected from cobalt, manganese, nickel, and a combination thereof, and a second positive active materoa of formula LiaFe1-xMxPO4, wherein a is between 0.90 and 1.8, x is between 0 and 0.7, and M is Mg, Co, Ni, or a combination thereof (claim 1).
The value of x overlaps the value for x in claim 1 of the instant application.
Therefore, the rechargeable lithium battery in claim 1 of copending Application No. 16/460,779 is equivalent to the rechargeable battery in claims 1, 10, 16, and 17 of the instant application.
The copending Application No. 16/460,779 further claims that the flake-shaped polyethylene particles have an average particle size (D50) of 1-8 m (claim 2), same as in claim 9 of the instant application.
m (claim 4), same as in claim 11 of the instant application.
The copending Application No. 16/460,779 further claims that the negative functional layer further comprises inorganic particles and a binder (claim 5), same as in claim 12 of the instant application.
The copending Application No. 16/460,779 further claims that a weight ratio of the sum of the flake-shaped polyethylene particles and the inorganic particles to the binder is 80:20 to 99:1 (claim 6), same as in claim 13 of the instant application.
The copending Application No. 16/460,779 further claims that the weight ratio of the flake-shaped polyethylene particles to the inorganic particles is 95:5 to 10:90 (claim 7), same as in claim 14 of the instant application.
The copending Application No. 16/460,779 further claims that the negative functional layer has a thickness of 1-10 m (claim 8), same as in claim 15 of the instant application.
The copending Application No. 16/460,779 further claims that the first positive active material is included in an amount of 70-99wt% based on a total weight of the positive active material layer (claim 10), same as in claim 4 of the instant application.
The copending Application No. 16/460,779 further claims that the second positive active material is included in an amount of 1-15wt% based on a total weight of the positive active material layer (claim 11), same as in claim 5 of the instant application.

The copending Application No. 16/460,779 further claims that the first positive active material is included in the positive active material layer and the second positive active material is included in at least one selected from the positive active material layer and the positive functional layer (claim 13), same as in claim 7 of the instant application.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1, 3, 9, 11, 16, and 17 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 16, 17, 19, and 20 of copending Application No. 16/844,914 (US 2021/0074971). Although the claims at issue are not identical, they are not patentably distinct from each other because both applications claim the same battery.
The copending Application No. 16/844,914 claims a battery comprising:
a negative electrode comprising a negative current collector, a negative active material layer on the negative current collector, and a negative functional layer on the negative active material layer; and
a positive electrode comprising a positive electrode current collector and a positive active material layer on the positive electrode current collector;
wherein the negative functional layer comprises flake-shaped polyethylene particles, and the positive active material layer comprises a first positive active material aFe1-xMxPO4, wherein a is between 0.90 and 1.8, x is between 0 and 0.7, and M is Mg, Co, Ni, or a combination thereof (claim 16).
The value of x overlaps the value for x in claim 1 of the instant application.
Therefore, the battery in claim 16 of copending Application No. 16/844,914 is equivalent to the rechargeable battery in claims 1, 16, and 17 of the instant application.
The copending Application No. 16/844,914 further claims that the flake-shaped polyethylene particles have an average particle size (D50) of 1-8 m (claim 17), same as in claim 9 of the instant application.
The copending Application No. 16/844,914 further claims that the flake-shaped polyethylene particles have a thickness of 0.2-4m (claim 19), same as in claim 11 of the instant application.
The copending Application No. 16/844,914 further claims that the first positive electrode active material and the second positive electrode active material are contained in a weight ratio in a range from 97:3 to 80:20 (claim 20), same as in claim 3 of the instant application.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1, 3, 4, and 6-18 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 5-9, and 11-17 of copending Application No. 16/862,779 (US 2020/0350574). Although the claims at issue are not both applications claim the same rechargeable lithium battery.
The copending Application No. 16/862,779 claims a rechargeable lithium battery comprising:
a negative electrode comprising a negative current collector, a negative active material layer on the negative current collector, and a negative functional layer on the negative active material layer; and
a positive electrode comprising a positive electrode current collector and a positive active material layer on the positive electrode current collector;
wherein the negative functional layer comprises flake-shaped polyethylene particles, and
the positive active material layer comprises a first positive active material comprising one or more composite oxides of lithium and a metal selected from cobalt, manganese, nickel, and a combination thereof, and a second positive active material of formula LiaFe1-xMxPO4, wherein a is between 0.90 and 1.8, x is between 0 and 0.7, and M is Mg, Co, Ni, or a combination thereof (claim 1).
The value of x overlaps the value for x in claim 1 of the instant application.
Therefore, the rechargeable lithium battery in claim 1 of copending Application No. 16/862,779 is equivalent to the rechargeable battery in claims 1, 16, and 17 of the instant application.
The copending Application No. 16/862,779 further claims that the first positive active material is included in an amount of 80-97 wt% based on a total weight of the 
The copending Application No. 16/862,779 further claims that the first positive active material and the second positive active material are included in a weight ratio of 97:3 to about 80:20 (claim 6), same as in claim 3 of the instant application.
The copending Application No. 16/862,779 further claims that the positive electrode further comprises a positive functional layer on the positive active material layer (claim 7), same as in claims 6 and 18 of the instant application.
The copending Application No. 16/862,779 further claims that the first positive active material is included in the positive active material layer and the second positive active material is included in at least one selected from the positive active material layer and the positive functional layer (claim 8), same as in claim 7 of the instant application.
The copending Application No. 16/862,779 further claims that the first positive active material may be LiCoO2 (claim 9), same as in claim 8 of the instant application.
The copending Application No. 16/862,779 further claims that the flake-shaped polyethylene particles have an average particle size (D50) of 1-8 m (claim 11), same as in claim 9 of the instant application.
The copending Application No. 16/862,779 further claims that the ration of the long axis to the short axis length of the flake-shaped polyethylene particles is about 1 to about 5 (claim 12), same as in claim 10 of the instant application.
The copending Application No. 16/862,779 further claims that the flake-shaped polyethylene particles have a thickness of 0.2-4m (claim 13), same as in claim 11 of the instant application.

The copending Application No. 16/862,779 further claims that a weight ratio of the sum of the flake-shaped polyethylene particles and the inorganic particles to the binder is 80:20 to 99:1 (claim 15), same as in claim 13 of the instant application.
The copending Application No. 16/862,779 further claims that the weight ratio of the flake-shaped polyethylene particles to the inorganic particles is 95:5 to 10:90 (claim 16), same as in claim 14 of the instant application.
The copending Application No. 16/862,779 further claims that the negative functional layer has a thickness of 1-10 m (claim 17), same as in claim 15 of the instant application.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1, 3, and 6-18 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 9-12, and 14-20 of copending Application No. 16/862,866 (US 2020/0350566). Although the claims at issue are not identical, they are not patentably distinct from each other because both applications claim the same rechargeable lithium battery.
The copending Application No. 16/862,866 claims a rechargeable lithium battery comprising:

a positive electrode comprising a positive electrode current collector and a positive active material layer on the positive electrode current collector;
wherein the negative functional layer comprises flake-shaped polyethylene particles, and
the positive active material layer comprises a first positive active material comprising one or more composite oxides of lithium and a metal selected from cobalt, manganese, nickel, and a combination thereof, and a second positive active material of formula LiaFe1-xMxPO4, wherein a is between 0.90 and 1.8, x is between 0 and 0.7, and M is Mg, Co, Ni, or a combination thereof (claim 1).
The value of x overlaps the value for x in claim 1 of the instant application.
Therefore, the rechargeable lithium battery in claim 1 of copending Application No. 16/862,866 is equivalent to the rechargeable battery in claims 1, 16, and 17 of the instant application.
The copending Application No. 16/862,866 further claims that the first positive active material and the second positive active material are included in a weight ratio of 97:3 to about 80:20 (claim 9), same as in claim 3 of the instant application.
The copending Application No. 16/862,866 further claims that the positive electrode further comprises a positive functional layer on the positive active material layer (claim 10), same as in claims 6 and 18 of the instant application.

The copending Application No. 16/862,866 further claims that the first positive active material may be LiCoO2 (claim 12), same as in claim 8 of the instant application.
The copending Application No. 16/862,866 further claims that the flake-shaped polyethylene particles have an average particle size (D50) of 1-8 m (claim 14), same as in claim 9 of the instant application.
The copending Application No. 16/862,866 further claims that the ration of the long axis to the short axis length of the flake-shaped polyethylene particles is about 1 to about 5 (claim 15), same as in claim 10 of the instant application.
The copending Application No. 16/862,866 further claims that the flake-shaped polyethylene particles have a thickness of 0.2-4m (claim 16), same as in claim 11 of the instant application.
The copending Application No. 16/862,866 further claims that the negative functional layer further comprises inorganic particles and a binder (claim 17), same as in claim 12 of the instant application.
The copending Application No. 16/862,866 further claims that a weight ratio of the sum of the flake-shaped polyethylene particles and the inorganic particles to the binder is 80:20 to 99:1 (claim 18), same as in claim 13 of the instant application.

The copending Application No. 16/862,866 further claims that the negative functional layer has a thickness of 1-10 m (claim 20), same as in claim 15 of the instant application.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1 and 3-18 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 5-11, 13, 14, and 16-19 of copending Application No. 16/863,679 (US 2020/0350580). Although the claims at issue are not identical, they are not patentably distinct from each other because both applications claim the same rechargeable lithium battery.
The copending Application No. 16/863,679 claims a rechargeable lithium battery comprising:
a negative electrode comprising a negative current collector, a negative active material layer on the negative current collector, and a negative functional layer on the negative active material layer; and
a positive electrode comprising a positive electrode current collector and a positive active material layer on the positive electrode current collector;
wherein the negative functional layer comprises flake-shaped polyethylene particles, and
aFe1-xMxPO4, wherein a is between 0.90 and 1.8, x is between 0 and 0.7, and M is Mg, Co, Ni, or a combination thereof (claims 1 and 13).
The value of x overlaps the value for x in claim 1 of the instant application.
Therefore, the rechargeable lithium battery in claims 1 and 13 of copending Application No. 16/863,679 is equivalent to the rechargeable battery in claims 1, 16, and 17 of the instant application.
The copending Application No. 16/863,679 further claims that the flake-shaped polyethylene particles have an average particle size (D50) of 1-8 m (claim 5), same as in claim 9 of the instant application.
The copending Application No. 16/863,679 further claims that the ration of the long axis to the short axis length of the flake-shaped polyethylene particles is about 1 to about 5 (claim 6), same as in claim 10 of the instant application.
The copending Application No. 16/863,679 further claims that the flake-shaped polyethylene particles have a thickness of 0.2-4m (claim 7), same as in claim 11 of the instant application.
The copending Application No. 16/863,679 further claims that the negative functional layer further comprises inorganic particles and a binder (claim 8), same as in claim 12 of the instant application.

The copending Application No. 16/863,679 further claims that the weight ratio of the flake-shaped polyethylene particles to the inorganic particles is 95:5 to 10:90 (claim 10), same as in claim 14 of the instant application.
The copending Application No. 16/863,679 further claims that the negative functional layer has a thickness of 1-10 m (claim 11), same as in claim 15 of the instant application.
The copending Application No. 16/863,679 further claims that the first positive active material may be LiCoO2 (claim 14), same as in claim 8 of the instant application.
The copending Application No. 16/863,679 further claims that the positive electrode further comprises a positive functional layer on the positive active material layer (claim 16), same as in claims 6 and 18 of the instant application.
The copending Application No. 16/863,679 further claims that the first positive active material is included in the positive active material layer and the second positive active material is included in at least one selected from the positive active material layer and the positive functional layer (claim 17), same as in claim 7 of the instant application.
The copending Application No. 16/863,679 further claims that the first positive active material and the second positive active material are included in a weight ratio of 97:3 to about 80:20 (claim 18), same as in claim 3 of the instant application.
The copending Application No. 16/863,679 further claims that the first positive active material is included in an amount of 70-90wt% based on a total amount of .
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1, 3-12, and 14-17 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4-7, 9-13, and 15-18 of copending Application No. 16/864,294 (US 2020/0350557). Although the claims at issue are not identical, they are not patentably distinct from each other because both applications claim the same rechargeable battery.
The copending Application No. 16/864,294 claims a rechargeable lithium battery comprising:
a negative electrode comprising a negative current collector, a negative active material layer on the negative current collector, and a negative functional layer on the negative active material layer; and
a positive electrode comprising a positive electrode current collector and a positive active material layer on the positive electrode current collector;
wherein the negative functional layer comprises flake-shaped polyethylene particles, and
the positive active material layer comprises a first positive active material comprising one or more composite oxides of lithium and a metal selected from cobalt, manganese, nickel, and a combination thereof, and a second positive active material of aFe1-xMxPO4, wherein a is between 0.90 and 1.8, x is between 0 and 0.7, and M is Mg, Co, Ni, or a combination thereof (claims 1, 11, and 12).
The value of x overlaps the value for x in claim 1 of the instant application.
Therefore, the rechargeable lithium battery in claims 1, 11, and 12 of copending Application No. 16/864,294 is equivalent to the rechargeable battery in claims 1, 16, and 17 of the instant application.
The copending Application No. 16/864,294 further claims that the flake-shaped polyethylene particles have an average particle size (D50) of 1-8 m (claim 4), same as in claim 9 of the instant application.
The copending Application No. 16/864,294 further claims that the ration of the long axis to the short axis length of the flake-shaped polyethylene particles is about 1 to about 5 (claim 5), same as in claim 10 of the instant application.
The copending Application No. 16/864,294 further claims that the flake-shaped polyethylene particles have a thickness of 0.2-4m (claim 6), same as in claim 11 of the instant application.
The copending Application No. 16/864,294 further claims that the negative functional layer further comprises inorganic particles and a binder (claim 7), same as in claim 12 of the instant application.
The copending Application No. 16/864,294 further claims that the weight ratio of the flake-shaped polyethylene particles to the inorganic particles is 95:5 to 10:90 (claim 9), same as in claim 14 of the instant application.
m (claim 10), same as in claim 15 of the instant application.
The copending Application No. 16/864,294 further claims that the first positive active material may be LiCoO2 (claim 13), same as in claim 8 of the instant application.
The copending Application No. 16/864,294 further claims that the positive electrode further comprises a positive functional layer on the positive active material layer (claim 15), same as in claim 6 of the instant application.
The copending Application No. 16/864,294 further claims that the first positive active material is included in the positive active material layer and the second positive active material is included in at least one selected from the positive active material layer and the positive functional layer (claim 16), same as in claim 7 of the instant application.
The copending Application No. 16/864,294 further claims that the first positive active material and the second positive active material are included in a weight ratio of 97:3 to about 80:20 (claim 17), same as in claim 3 of the instant application.
The copending Application No. 16/864,294 further claims that the first positive active material is included in an amount of 70-90wt% based on a total amount of positive active material layer, and the second positive active material is included in an amount of 1-30wt% based on a total amount of positive active material (claim 18), same as in claims 4 and 5 of the instant application.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1, 3, 4, and 6-18 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 5-16 of copending Application No. 16/864,858 (US 2020/0350568). Although the claims at issue are not identical, they are not patentably distinct from each other because both applications claim the same rechargeable lithium battery.
The copending Application No. 16/864,858 claims a rechargeable lithium battery comprising:
a negative electrode comprising a negative current collector, a negative active material layer on the negative current collector, and a negative functional layer on the negative active material layer; and
a positive electrode comprising a positive electrode current collector and a positive active material layer on the positive electrode current collector;
wherein the negative functional layer comprises flake-shaped polyethylene particles, and
the positive active material layer comprises a first positive active material comprising one or more composite oxides of lithium and a metal selected from cobalt, manganese, nickel, and a combination thereof, and a second positive active material of formula LiaFe1-xMxPO4, wherein a is between 0.90 and 1.8, x is between 0 and 0.7, and M is Mg, Co, Ni, or a combination thereof (claim 1).
The value of x overlaps the value for x in claim 1 of the instant application.
Therefore, the rechargeable lithium battery in claim 1 of copending Application No. 16/864,858 is equivalent to the rechargeable battery in claims 1, 16, and 17 of the instant application.

The copending Application No. 16/864,858 further claims that the first positive active material and the second positive active material are included in a weight ratio of 97:3 to about 80:20 (claim 6), same as in claim 3 of the instant application.
The copending Application No. 16/864,858 further claims that the positive electrode further comprises a positive functional layer on the positive active material layer (claim 7), same as in claims 6 and 18 of the instant application.
The copending Application No. 16/864,858 further claims that the first positive active material is included in the positive active material layer and the second positive active material is included in at least one selected from the positive active material layer and the positive functional layer (claim 8), same as in claim 7 of the instant application.
The copending Application No. 16/864,858 further claims that the first positive active material may be LiCoO2 (claim 9), same as in claim 8 of the instant application
The copending Application No. 16/864,858 further claims that the flake-shaped polyethylene particles have an average particle size (D50) of 1-8 m (claim 11), same as in claim 9 of the instant application.
The copending Application No. 16/864,858 further claims that the ration of the long axis to the short axis length of the flake-shaped polyethylene particles is about 1 to about 5 (claim 12), same as in claim 10 of the instant application.
m (claim 13), same as in claim 11 of the instant application.
The copending Application No. 16/864,858 further claims that the negative functional layer further comprises inorganic particles and a binder (claim 14), same as in claim 12 of the instant application.
The copending Application No. 16/864,858 further claims that a sum weight of the flake-shaped polyethylene particles and the inorganic particles of a weight of the binder is about 80:20 to about 99:1 (claim 15), same as in claim 13 of the instant application.
The copending Application No. 16/864,858 further claims that the weight ratio of the flake-shaped polyethylene particles to the inorganic particles is 95:5 to 10:90 (claim 16), same as in claim 14 of the instant application.
The copending Application No. 16/864,858 further claims that the negative functional layer has a thickness of 1-10 m (claim 10), same as in claim 15 of the instant application.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1, 3, 9, 11, 16, and 17 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 18, 19, 21, and 22 of copending Application No. 16/901,522 (US 2021/0074979). Although the claims at issue both applications claim the same battery.
The copending Application No. 16/901,522 claims a battery comprising:
a negative electrode comprising a negative current collector, a negative active material layer on the negative current collector, and a negative functional layer on the negative active material layer; and
a positive electrode comprising a positive electrode current collector and a positive active material layer on the positive electrode current collector;
wherein the negative functional layer comprises flake-shaped polyethylene particles, and
the positive active material layer comprises a first positive active material comprising one or more composite oxides of lithium and a metal selected from cobalt, manganese, nickel, and a combination thereof, and a second positive active material of formula LiaFe1-xMxPO4, wherein a is between 0.90 and 1.8, x is between 0 and 0.7, and M is Mg, Co, Ni, or a combination thereof (claim 18).
The value of x overlaps the value for x in claim 1 of the instant application.
Therefore, the battery in claim 18 of copending Application No. 16/901,522 is equivalent to the rechargeable battery in claims 1, 16, and 17 of the instant application.
The copending Application No. 16/901,522 further claims that the flake-shaped polyethylene particles have an average particle size (D50) of 1-8 m (claim 19), same as in claim 9 of the instant application.
m (claim 21), same as in claim 11 of the instant application.
The copending Application No. 16/901,522 further claims that the first positive active material and the second positive active material are included in a weight ratio of 97:3 to about 80:20 (claim 22), same as in claim 3 of the instant application.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1, 3, 9, 11, 16, and 17 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 14, 15, 17, and 18 of copending Application No. 16/901,527 (US 2021/0074972). Although the claims at issue are not identical, they are not patentably distinct from each other because both applications claim the same battery.
The copending Application No. 16/901,527 claims a battery comprising:
a negative electrode comprising a negative current collector, a negative active material layer on the negative current collector, and a negative functional layer on the negative active material layer; and
a positive electrode comprising a positive electrode current collector and a positive active material layer on the positive electrode current collector;
wherein the negative functional layer comprises flake-shaped polyethylene particles, and
aFe1-xMxPO4, wherein a is between 0.90 and 1.8, x is between 0 and 0.7, and M is Mg, Co, Ni, or a combination thereof (claim 14).
The value of x overlaps the value for x in claim 1 of the instant application.
Therefore, the battery in claim 14 of copending Application No. 16/901,527 is equivalent to the rechargeable battery in claims 1, 16, and 17 of the instant application.
The copending Application No. 16/901,527 further claims that the flake-shaped polyethylene particles have an average particle size (D50) of 1-8 m (claim 15), same as in claim 9 of the instant application.
The copending Application No. 16/901,527 further claims that the flake-shaped polyethylene particles have a thickness of 0.2-4m (claim 17), same as in claim 11 of the instant application.
The copending Application No. 16/901,527 further claims that the first positive active material and the second positive active material are included in a weight ratio of 97:3 to about 80:20 (claim 18), same as in claim 3 of the instant application.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1, 3, 9, 11, 16, and 17 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 18, 19, 21, and 22 of copending Application No. 17/014,034 (US 2021/0074975). Although the claims at issue both applications claim the same battery.
The copending Application No. 17/014,034 claims a battery comprising:
a negative electrode comprising a negative current collector, a negative active material layer on the negative current collector, and a negative functional layer on the negative active material layer; and
a positive electrode comprising a positive electrode current collector and a positive active material layer on the positive electrode current collector;
wherein the negative functional layer comprises flake-shaped polyethylene particles, and
the positive active material layer comprises a first positive active material comprising one or more composite oxides of lithium and a metal selected from cobalt, manganese, nickel, and a combination thereof, and a second positive active material of formula LiaFe1-xMxPO4, wherein a is between 0.90 and 1.8, x is between 0 and 0.7, and M is Mg, Co, Ni, or a combination thereof (claim 18).
The value of x overlaps the value for x in claim 1 of the instant application.
Therefore, the battery in claim 18 of copending Application No. 17/014,034 is equivalent to the rechargeable battery in claims 1, 16, and 17 of the instant application.
The copending Application No. 17/014,034 further claims that the flake-shaped polyethylene particles have an average particle size (D50) of 1-8 m (claim 19), same as in claim 9 of the instant application.
m (claim 21), same as in claim 11 of the instant application.
The copending Application No. 17/014,034 further claims that the first positive active material and the second positive active material are included in a weight ratio of 97:3 to about 80:20 (claim 22), same as in claim 3 of the instant application.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1, 3, 9, 11, 16, and 17 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 16, 17, 19, and 20 of copending Application No. 17/014,061 (US 2021/0074980). Although the claims at issue are not identical, they are not patentably distinct from each other because both applications claim the same battery.
The copending Application No. 17/014,061 claims a battery comprising:
a negative electrode comprising a negative current collector, a negative active material layer on the negative current collector, and a negative functional layer on the negative active material layer; and
a positive electrode comprising a positive electrode current collector and a positive active material layer on the positive electrode current collector;
wherein the negative functional layer comprises flake-shaped polyethylene particles, and
aFe1-xMxPO4, wherein a is between 0.90 and 1.8, x is between 0 and 0.7, and M is Mg, Co, Ni, or a combination thereof (claim 16).
The value of x overlaps the value for x in claim 1 of the instant application.
Therefore, the battery in claim 16 of copending Application No. 17/014,061 is equivalent to the rechargeable battery in claims 1, 16, and 17 of the instant application.
The copending Application No. 17/014,061 further claims that the flake-shaped polyethylene particles have an average particle size (D50) of 1-8 m (claim 17), same as in claim 9 of the instant application.
The copending Application No. 17/014,061 further claims that the flake-shaped polyethylene particles have a thickness of 0.2-4m (claim 19), same as in claim 11 of the instant application.
The copending Application No. 17/014,061 further claims that the first positive active material and the second positive active material are included in a weight ratio of 97:3 to about 80:20 (claim 20), same as in claim 3 of the instant application.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1, 3, 9, 11, 16, and 17 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 14, 15, 17, and 18 of copending Application No. 17/014,089 (US 2021/0074967). Although the claims at issue both applications claim the same battery.
The copending Application No. 17/014,089 claims a battery comprising:
a negative electrode comprising a negative current collector, a negative active material layer on the negative current collector, and a negative functional layer on the negative active material layer; and
a positive electrode comprising a positive electrode current collector and a positive active material layer on the positive electrode current collector;
wherein the negative functional layer comprises flake-shaped polyethylene particles, and
the positive active material layer comprises a first positive active material comprising one or more composite oxides of lithium and a metal selected from cobalt, manganese, nickel, and a combination thereof, and a second positive active material of formula LiaFe1-xMxPO4, wherein a is between 0.90 and 1.8, x is between 0 and 0.7, and M is Mg, Co, Ni, or a combination thereof (claim 14).
The value of x overlaps the value for x in claim 1 of the instant application.
Therefore, the battery in claim 14 of copending Application No. 17/014,089 is equivalent to the rechargeable battery in claims 1, 16, and 17 of the instant application.
The copending Application No. 17/014,089 further claims that the flake-shaped polyethylene particles have an average particle size (D50) of 1-8 m (claim 15), same as in claim 9 of the instant application.
m (claim 17), same as in claim 11 of the instant application.
The copending Application No. 17/014,089 further claims that the first positive active material and the second positive active material are included in a weight ratio of 97:3 to about 80:20 (claim 18), same as in claim 3 of the instant application.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10 and 12-18 are rejected under 35 U.S.C. 103 as being unpatentable over Hinoki et al. (US 2010/0248026) in view of Ueda (JP 2018-106879 with attached machine translation) and in further view of Yoon et al. (US 2014/0138591).
With regard to claims 1, 10, 16, and 17, Hinoki et al. teach a lithium ion secondary battery comprising a negative electrode (130) and a positive electrode (140)(par.0169-181, fig.5 and 6).
The negative electrode (130) comprises a current collector (16), negative electrode active material layers (18) formed on both faces of the current collector (16), 
The positive electrode (140) comprises a current collector (26) and two positive electrode active material layers (28) formed on both surfaces of the collector (26) (fig.6, par.0172).
The negative electrode (130) and a positive electrode (140) of Hinoki et al. meet the limitations of claims 1, 16, and 17 of the instant application.
Hinoki et al. further teach that the protecting layer comprises organic particles (par.0029), and the preferred organic particles are made of polyethylene (par.0031 and par.0034).
Hinoki et al. fail to teach that the polyethylene particles are flake-shaped.
Ueda teaches a negative electrode (1) including an insulating layer (3) disposed on an negative electrode (2) (par.0011, fig.1). The negative electrode (2) includes a negative electrode current collector (20) and a negative electrode mixture layer (21)(par.0014, par.0021, fig.1). The insulating layer (3) comprises polyolefin particles (31)(par.0022), wherein the polyolefin may be polyethylene (PE)(par.0026).
The polyolefin particles have an aspect ratio of about 1.0 to 2.0 (par.0027).
Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to use polyethylene particles with an aspect ratio of 1.0 to 2.0 in the protecting layers (30) of Hinoki et al., because the particles are clearly taught by Ueda et al. for protecting/insulating layers for anodes.

Hinoki et al. and Ueda fail to teach the claimed mixture of first and second positive active materials.
Yoon et al. teach a positive electroactive material comprising a lithium iron manganese phosphate and a lithium metal oxide (abstract). The lithium ion battery including this positive active material has improved thermal safety (par.0010).
Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to use the positive electroactive material of Yoon et al. in the positive electrode material layer of Hinoki modified by Ueda, in order to improve the thermal safety of the battery.
Yoon et al. teach that the lithium iron manganese phosphate may be a compound of formula: Li1.025 Fe0.480Mn0.500Co0.010Ni0.010PO4 (par.0061, par.0114). This is equivalent to a second positive active material of Chemical Formula 1 in claim 1, wherein a=1.05, x=0.5.
Yoon et al. teach that the lithium metal oxide may be lithium nickel cobalt manganese oxide (NCM), lithium nickel cobalt aluminum oxide (NCA), or lithium cobalt oxide (LCO)(par.0062 and par.0145). These compounds are equivalent to a first positive active material in claim 1.
Therefore, the lithium ion secondary battery of Hinoki modified by Ueda and Yoon is equivalent to the rechargeable lithium battery in claims 1, 10, 16, and 17 of the instant application.
1.025 Fe0.480Mn0.500Co0.010Ni0.010PO4 is a second positive active material of Chemical Formula 1, wherein a=1.05, x=0.5.
The specification of the instant application teaches that the compounds of Chemical Formula 1, wherein a is between 0.90 and 1.8 and x is between 0.5 and 1 have an average potential of 3.5V to 4.5V (par.0059-0060 and par.0064).
Therefore, absent a record to the contrary, it is expected that Li1.025 Fe0.480Mn0.500Co0.010Ni0.010PO4 has an average potential of 3.5-4.5V.
"[T]he discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer." Atlas Powder Co. v. IRECO Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999). Thus the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977). (MPEP 2112. I. SOMETHING WHICH IS OLD DOES NOT BECOME PATENTABLE UPON THE DISCOVERY OF A NEW PROPERTY)
With regard to claim 3, Yoon et al. teach that the lithium iron manganese phosphate and the lithium metal oxide the may be used in a weight ratio of 90:10 (par.0077). This is equivalent to a weight ratio of the first positive active material to a second positive active material of 10:90, which is within the claimed range.
With regard to claims 4 and 5, Yoon et al. teach that a positive electrode active material comprises the lithium iron manganese phosphate in an amount of 10-90% (par.0067). This implies that the lithium metal oxide may be comprised in the positive electrode active material in an amount of 10-90%.
These ranges overlap the ranges in claims 4 and 5.

Therefore, a protective layer (30) applied to the positive electrode it will be applied on top of the positive active material layer.
With regard to claim 7, the positive electrode active material is comprised in the positive electrode active material layer (see par.0172 of Hinoki et al.).
With regard to claim 8, Yoon et al. teach that the lithium transition metal oxide compound may be lithium nickel cobalt manganese oxide (NCM), lithium nickel cobalt aluminum oxide (NCA), or lithium cobalt oxide (LCO) (par.0145).
With regard to claim 9, Hinoki et al. teach that the average particle size (D50) of the organic particles is 0.10 to 4 m (par.0107). This range overlaps the claimed range.
With regard to claim 12, Hinoki et al. teach that the protective layer (30) comprises inorganic particles and a binder (par.0103).
With regard to claim 13, Hinoki et al. teach that the content of the binder is preferably not more than 10% by mass (par.0115). This is equivalent to a weight ratio of inorganic particles and organic particles relative to the binder of at least 90:10. This ratio is within the claimed range.
With regard to claim 14, Hinoki et al. teach that the ratio of organic particles and inorganic particles is 1:1 to 1:4 (par.0112). This is equivalent to a ratio between 50:50 to 20:80, which is within the claimed range.
With regard to claim 15, Hinoki et al. teach that the protecting layer (30) has a thickness of 0.5-4m (par.0116). This range overlaps the claimed range.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANCA EOFF whose telephone number is (571)272-9810. The examiner can normally be reached Mon-Fri 10am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia H. Kelly can be reached on 571-272-1526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANCA EOFF/Primary Examiner, Art Unit 1722